              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                CIVIL CASE NO. 1:18-cv-00179-MR
             (CRIMINAL CASE NO. 1:12-cr-00020-MR-5)



KEITH ARTHUR VINSON,             )
                                 )
                   Petitioner,   )
                                 )
     vs.                         )                    ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
                   Respondent.   )
________________________________ )


      THIS MATTER is before the Court on the Petitioner’s Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody [Doc. 1] and the Government’s Response to the Petitioner’s

Motion [Doc. 5].

      In his Motion to Vacate, the Petitioner asserts two claims of ineffective

assistance of counsel. First, he claims that counsel’s representation of the

Petitioner at trial was deficient in that counsel failed to present an adequate

defense. [Doc. 1-1 at 16-19]. Second, he claims that counsel improperly

advised him about the sentence he could receive if convicted at trial and
about the possibility that the Petitioner would be convicted at trial. [Id. at 20-

21].

       Upon review of the Petitioner’s Motion to Vacate and the Government’s

Response thereto, the Court concludes that an evidentiary hearing is

warranted on the following issues: (1) whether counsel improperly advised

the Petitioner about the sentence he could receive if convicted at trial; (2)

whether counsel improperly advised the Petitioner about the possibility that

he would be convicted at trial; and (3) whether, if advised differently, the

Petitioner would have accepted the Government’s plea offer. See Rule 8(a),

Rules Governing § 2255 Proceedings for the United States District Courts.

             IT IS, THEREFORE, ORDERED as follows:

       (1)   This matter is hereby scheduled for an evidentiary hearing on

             May 1, 2019, at 9:00 a.m. at the United States Courthouse in

             Asheville, North Carolina;

       (2)   The Federal Public Defender for the Western District of North

             Carolina shall provide counsel to the Petitioner for the evidentiary

             hearing; and

       (5)   The United States Marshal shall make arrangements to have the

             Petitioner transported from his place of incarceration to this

             District.   The United States Marshal shall ensure that the


                                          2
           Petitioner arrives in this District sufficiently in advance of the

           hearing date so that he may be afforded adequate opportunity to

           confer with counsel in preparation for the hearing.

     The Clerk of Court is directed to provide a copy of this Order to the

Petitioner, the Federal Public Defender for the Western District of North

Carolina, counsel for the Government, the United States Marshals Service,

and the Bureau of Prisons.

     IT IS SO ORDERED.

                               Signed: February 14, 2019




                                      3
